 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.21


FIRST AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
This First Amendment to Loan and Security Agreement (this “Amendment”) is dated
as of the 16th day of February, 2009, and is made by and among EMCORE
Corporation, a New Jersey corporation (“Borrower”), Bank of America, N.A.
(“Lender”), and the other Obligors party to that certain Loan and Security
Agreement dated September 26, 2008 (as amended, modified supplemented or
restated from time to time, the “Agreement”).  Borrower, Lender and such other
Obligors now desire to amend the Agreement as provided herein, subject to the
conditions set forth herein.  Capitalized terms used in this Amendment and not
otherwise defined herein have the meanings given to such terms in the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, Borrower, such other Obligors
and Lender agree as follows:
 
1. Obligors acknowledge that an Event of Default has occurred under the
Agreement by reason of Obligors’ failure, as of December 31, 2008, to cause
Borrower and its Subsidiaries to maintain the minimum EBITDA required by Section
14(b) of the Agreement (the “Specific Event of Default”).  Obligors further
acknowledge that as a result of such Specific Event of Default, Lender has the
right to immediately exercise all rights and remedies available under the
Agreement, related documents and applicable law, including but not limited to
the right to cease making loans and advances to Borrower, the right to demand
and collect all of Obligors’ outstanding Liabilities, and the right to exercise
its remedies with respect to the Collateral securing such Liabilities.
 
2. The Specific Event of Default is hereby waived by Lender.  The foregoing
waiver does not constitute a waiver of any other Event of Default now existing
or hereafter arising, whether known or unknown by Lender.  In addition, Lender’s
waiver does not represent any amendment of any provision of the Agreement.  The
Agreement, as modified by this Amendment, remains in full force and effect, and
Lender expects Obligors to comply with all of its provisions.
 
3. Subsection 2(a)(ii) of the Agreement is amended to read in its entirety as
follows:
 
“(ii)           Four Million and No/100 Dollars ($4,000,000.00); minus
 
4. The paragraph immediately following subsection 2(a)(iii) of the Agreement is
amended to read in its entirety as follows:
 
“provided that the Revolving Loan Limit shall in no event exceed Nineteen
Million Five Hundred Thousand Dollars ($19,500,000) (the ‘Maximum Revolving Loan
Limit’).”
 
5. The first clause of subsection 4(a)(i) of the Agreement is amended to read in
its entirety as follows:
 
“With respect to Prime Rate Loans, a rate per annum equal to two hundred (200)
basis points plus the Prime Rate in effect from time to time, payable on the
first Business Day of each month in arrears.”
 
6. The first clause of subsection 4(a)(ii) of the Agreement is amended to read
in its entirety as follows:
 
“With respect to LIBOR Rate Loans, a rate per annum equal to four hundred (400)
basis points plus the LIBOR Rate for the applicable Interest Period, such rate
to remain fixed for such Interest Period.”
 
7. Notwithstanding anything to the contrary set forth in the Agreement, Borrower
shall not be entitled to request, and Lender shall not be required to make,
LIBOR Rate Loans until a date that is five (5) days after Lender’s receipt of
Borrower’s quarterly financial statements demonstrating that the EBITDA of
Borrower and its Subsidiaries has exceeded $5,000,000 for two (2) consecutive
fiscal quarters, together with evidence satisfactory to Lender in its sole and
absolute discretion demonstrating that Borrower has had Excess Availability of
at least $5,000,000 every day for the ninety (90) day period preceding Lender’s
receipt of such financial statements; and until such date all Loans made under
the Agreement shall be Prime Rate Loans.  Any LIBOR Rate Loans outstanding on
the date of this Amendment shall convert to Prime Rate Loans at the end of the
Interest Period(s) applicable thereto.
 
8. The last sentence of subsection 9(a) of the Agreement is deleted from the
Agreement.
 
9. A new subsection (m) is added to Section 12 of the Agreement, to read in its
entirety as follows:
 
“(m)           On or before April 10, 2009, Borrower shall consummate an equity
or debt financing or an asset disposition in an amount and on terms and
conditions satisfactory in all respects to Lender in its sole, absolute and
unfettered discretion, or shall provide Lender with evidence satisfactory in all
respects to it (in its sole, absolute and unfettered discretion) that the
consummation of such a financing or asset disposition is imminent.”
 
For the avoidance of doubt, Obligors acknowledge that any failure of Borrower to
consummate the financing or disposition referred to in the new subsection 12(m)
of the Agreement in an amount and on terms and conditions satisfactory to Lender
in its sole, absolute and unfettered discretion on or before such date, or to
provide Lender with the evidence described in the new subsection 12(m) of the
Agreement shall be an Event of Default under the Agreement.
 
10. A new subsection (n) is added to Section 12 of the Agreement, to read in its
entirety as follows:
 
“(n)           Borrower shall (i) not later than February 23, 2009, provide
Lender with copies of preliminary title commitments (with copies of exception
documents) relating to its corporate headquarters located at 10420 Research Road
SE and 1500 Eubank Road SE, Albuquerque, New Mexico (the “Real Property”), and
such other documents and information as shall demonstrate to Lender in Lender’s
sole, absolute and unfettered discretion that mortgages and/or deeds of trust to
be granted by Borrower or another Obligor on such Real Property pursuant to this
subsection will provide Lender with sufficient additional security for the
repayment of the Liabilities; (ii) not later than March 19, 2009, cause to be
executed, acknowledged and delivered to Lender a leasehold mortgage or deed of
trust (the “Parcel 1 Mortgage”) in form and substance satisfactory to Lender in
its sole, absolute and unfettered discretion granting to Lender a second
priority lien and security interest in Borrower’s or another Obligor’s leasehold
interest in the real property described on Exhibit 12(n)(1) and all buildings
and improvements thereon, subject only to that certain Indenture executed by
Emcore IRB Company, Inc., and Norwest Bank New Mexico, dated June 1, 1998,
recorded August 12, 1998, in Book 9813, Page 9622, as Doc. No. 98-101371,
records of Bernalillo County, New Mexico securing the amount of $55,000,000 (the
“Indenture”), and in the buildings and improvements located on the real property
described on Exhibit 12(n)(2); (iii) contemporaneously with satisfying the
condition in clause (ii) immediately above, but in no event later than March 19,
2009, cause to be executed, acknowledged and delivered to Lender an assignment
or security interest in form and substance satisfactory to Lender in its sole,
absolute and unfettered discretion granting to Lender a first priority lien and
security interest in Borrower’s or another Obligor’s interest in the Indenture;
(iv) use its reasonable best efforts to obtain the consent of the State of New
Mexico to the grant of lien and security interest in Borrower’s or another
Obligor’s leasehold interest in the real property described on Exhibit 12(n)(2)
(which, along with the real property described in Exhibit 12(n)(1), Borrower
represents is all of the real property comprising the Real Property), and if
such consent is granted, cause to be executed, acknowledged and delivered to
Lender a leasehold mortgage or deed of trust (the “Parcel 2 Mortgage”) in form
and substance satisfactory to Lender in its sole, absolute and unfettered
discretion granting to Lender a first priority lien and security interest in
Borrower’s leasehold interest in such real property; (v) not later than February
19, 2009, give notice to the City of Albuquerque of its intent to grant the
Parcel 1 Mortgage and the Parcel 2 Mortgage and request the consent of the State
of New Mexico to grant the Parcel 2 Mortgage, in each case providing Lender with
a copy of such notice or request; (vi) contemporaneously with the execution,
acknowledgement and delivery of the mortgages and/or deeds of trust and
assignment and/or security interest referred to in this subparagraph, cause to
be delivered to Lender extended coverage ALTA Loan Policies of title insurance
in amounts satisfactory to Lender insuring the lien of such mortgages and/or
deeds of trust and assignment and/or security interest, subject only to the
Indenture and to any other exceptions acceptable to Lender in its sole, absolute
and unfettered discretion, and (vii) execute and deliver such other documents
and instruments as may be requested by Lender in connection with the foregoing.”
 
11. Borrower acknowledges and agrees that in connection with the Agreement
Lender may, at its option, retain a management consultant (“Management
Consultant”) to provide a comprehensive review and analysis of Borrower’s
business.  Borrower authorizes Lender, in its sole discretion, to charge any of
Borrower’s accounts or advance Revolving Loans to make any payments of fees,
costs or expenses in connection with the retainer and use of such Management
Consultant.
 
12. Borrower agrees to pay an amendment fee to Lender associated with this
Amendment in the amount of $15,000.  Borrower shall pay all expenses, including
attorney fees, which Lender incurs in connection with the preparation of this
Amendment and any related documents.  All such fees and expenses maybe charged
against Borrower’s loan account
 
13. To induce Lender to enter into this Amendment, Obligors make the following
representations and warranties:
 
(a) Each recital, representation and warranty contained in this Amendment, in
the Agreement as amended by this Amendment and in the Other Agreements, is true
and correct as of the date of this Amendment and does not omit to state a
material fact required to make such recital, representation or warranty not
misleading; and
 
(b) Except for the Specific Event of Default, no Event of Default or event
which, with the passage of time or the giving of notice or both, would
constitute an Event of Default has occurred and is continuing under the
Agreement or any of the Other Agreements.
 
14. Each Obligor waives any and all defense, claims, counterclaims and offsets
against Lender which may have arisen or accrued through the date of this
Amendment.  Each Obligor acknowledges that Lender and its employees, officers,
agents and attorneys have made no representations or promises except as
specifically reflected in this Amendment and in the written agreements which
have been previously executed.
 
15. Each Obligor represents and warrants to Lender that this Amendment has been
approved by all necessary corporate action, and the individual signing below
represents and warrants that he or she is fully authorized to do so.
 
16. This Amendment shall not become effective until this Amendment and the
Guarantors’ Acknowledgement attached hereto have been fully executed by all
parties hereto or thereto and delivered to Lender.
 
17. Except as expressly amended hereby and by any other supplemental documents
or instruments executed by either party hereto in order to effectuate the
transactions contemplated by this Amendment, the Agreement and all Exhibits
thereto are ratified and confirmed by Obligors and Lender and remain in full
force and effect in accordance with their terms.
 
18. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one and
the same agreement.  This Amendment may be delivered by facsimile, and when so
delivered will have the same force and effect as delivery of an original
signature.
 
[Signatures appear on the following page.]
 

 




 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
EMCORE CORPORATION
By:           /s/ Keith J. Kosco
Title:           Corporate Secretary




EMCORE IRB COMPANY, LLC
By:           /s/ Keith J. Kosco
Title:           Corporate Secretary




OPTICOMM CORP.
By:           /s/ Keith J. Kosco
Title:           Corporate Secretary




EMCORE SOLAR POWER, INC.
By:           /s/ Keith J. Kosco
Title:           Corporate Secretary




BANK OF AMERICA, N.A.
By:           /s/ John W. Mundstock
Title           Senior Vice President

 
 

--------------------------------------------------------------------------------

 

GUARANTORS’ ACKNOWLEDGMENT




The undersigned guarantors acknowledge that Bank of America, N.A. (“Lender”) has
no obligation to provide them with notice of, or to obtain their consent to, the
terms of the foregoing First Amendment to Loan and Security Agreement (the
“Amendment”).  The undersigned guarantors nevertheless:  (i) acknowledge and
agree to the terms and conditions of the Amendment; (ii) acknowledge that their
guaranties remain fully valid, binding, and enforceable; and (iii) waive any and
all defenses, claims, counterclaims, and offsets which they may have against
Lender through the date of the Amendment.
 
EMCORE IRB COMPANY, LLC
By:           /s/ Keith J. Kosco
Title:           Corporate Secretary


OPTICOMM CORP.
By:           /s/ Keith J. Kosco
Title:           Corporate Secretary


EMCORE SOLAR POWER, INC.
By:           /s/ Keith J. Kosco
Title:           Corporate Secretary





 
 

--------------------------------------------------------------------------------

 

Exhibit 12(n)(1)




LEGAL DESCRIPTION






Lot numbered Two-A (2-A) in Block numbered Four (4) of Sandia Research Park,
Albuquerque, New Mexico, as the same is shown and designated on said Plat
thereof, filed in the Office of the County Clerk of Bernalillo County, New
Mexico, on July 28, 2000, in Plat Book 2000C, Page 196.





 
 

--------------------------------------------------------------------------------

 

Exhibit 12(n)(2)




LEGAL DESCRIPTION TO LONG TERM LEASE #BL-1520
EMCORE CORPORATION


A LEASE TRACT OF LAND LYING AND SITUATE WITHIN SECTION 33, TOWNSHIP 10 NORTH,
RANGE 4 EAST, NEW MEXICO PRINCIPAL MERIDIAN CITY OF ALBUQUERQUE, BERNALILLO
COUNTY, NEW MEXICO, LYING WITHIN THE APPROXIMATE NORTH ONE-HALF (N ½) OF THE
SOUTHWEST ONE QUARTER (SW ¼) OF THE NORTHWEST ONE QUARTER (NW ¼) OF SAID SECTION
33 AS THE SAME IS SHOWN AND DESIGNATED ON THE “SUMMARY PLAT FOR ANNEXATION”
FILED IN THE OFFICE OF THE COUNTY CLERK OF BERNALILLO COUNTY, NEW MEXICO ON
AUGUST 24, 1982, IN VOLUME C20, FOLIO 24, BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:


BEGINNING AT THE NORTHWEST CORNER OF SAID LEASE TRACT, COMMON TO THE SOUTHWEST
CORNER OF SANDIA RESEARCH PARK SUBDIVISION, AS THE SAME IS SHOWN AND DESIGNATED
ON THE PLAT THEREOF, FILED IN THE OFFICE OF THE COUNTY CLERK OF BERNALILLO
COUNTY, NEW MEXICO ON MAY 6, 1988, IN VOLUME C36, FOLIO 115, LYING ON THE
PURPORTED WEST SECTION LINE OF SAID SECTION 33, MARKED BY A SET PK NAIL WITH TAG
“PS 11993”, FROM WHENCE A TIE TO ALBUQUERQUE CONTROL SURVEY MONUMENT “L-21S”
BEARS N 00° 15’ 49” W, A DISTANCE OF 1,356.15 FEET;


THENCE FROM SAID BEGINNING POINT, LEAVING SAID WEST LINE, ALONG THE SOUTH LINE
OF SAID SANDIA RESEARCH PARK, S 89° 16’ 08” E, A DISTANCE OF 653.13 FEET TO THE
NORTHEAST CORNER OF SAID LEASE TRACT, MARKED BY A FOUND REBAR WITH CAP “PS
11993”;


THENCE LEAVING SAID SOUTH LINE, S 00° 54’ 15” W, A DISTANCE OF 676.30 FEET TO
THE SOUTHEAST CORNER OF SAID LEASE TRACT, ALSO BEING THE NORTHEAST CORNER OF AMN
EXISTING PNM SWITCHING STATION AS THE SAME IS DESIGNATED IN THAT NEW MEXICO
STATE LAND OFFICE PATENT DATED DECEMBER 5, 1975, FILED IN THE STATE RECORD OF
PATENTS IN VOLUME 10, PAGE 1804;


THENCE ALONG THE NORTH LINE OF SAID PNM SWITCHING STATION, N 89° 30’ 31” W, A
DISTANCE OF 654.01 FEET TO THE SOUTHWEST CORNER OF SAID LEASE TRACT LYING ON
SAID PURPORTED WEST SECTION LINE OF SECTION 33, MARKED BY A SET PK NAIL WITH TAG
“PS 11993”;


THENCE N 00° 58’ 36” E ALONG SAID WEST LINE, A DISTANCE OF 679.04 FEET TO THE
POINT OF BEGINNING CONTAINING 10.1676 ACRES MORE OR LESS.
